Opinion issued August 1, 2002








In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01004-CV



KWIK KOPY CORPORATION; INTERNATIONAL CENTER FOR
ENTREPRENEURIAL DEVELOPMENT, INC.; AND FRANKLIN'S SYSTEMS,
INC., Appellants

V.

PHILIP F. PETERSON, MARY T. PETERSON, JOHN M. PETERSON, AND
KOPYTEK, INC., Appellees

****

PHILIP F. PETERSON, MARY T. PETERSON, JOHN M. PETERSON, AND
KOPYTEK, INC., Appellants

V.

KWIK KOPY CORPORATION; INTERNATIONAL CENTER FOR
ENTREPRENEURIAL DEVELOPMENT, INC.; AND FRANKLIN'S SYSTEMS,
INC., Appellees






On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 97-42468



O P I N I O N
	The Court abated this appeal on May 16, 2002 for the purpose of allowing the
parties to complete their settlement agreement.  The parties have since filed a joint
motion for summary reversal and remand, in which they request this Court to remand
the case to the trial court so that their settlement can be completed and a second
modified judgment can be entered.  The motion is granted as follows:
	(1)	The Court lifts the abatement and reinstates the appeal.


	The trial court's modified final judgment signed on September 6, 2001
is reversed.

			(3)	The case is remanded to the trial court with instructions to enter the
second modified judgment that has been agreed upon by the parties.

PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.